328 F.2d 426
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MOONEY AIRCRAFT, INC., Respondent.
No. 20445.
United States Court of Appeals Fifth Circuit.
February 7, 1964.

Dominick L. Manoli, Assoc. Gen. Counsel, N. L. R. B., Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Robert B. Schwartz, Atty., N. L. R. B., Washington, D. C., for petitioner.
Hal Rachal, Midland, Tex., for respondent.
Before BROWN, WISDOM, and BELL, Circuit Judges.
PER CURIAM.


1
The sole question on appeal is whether substantial evidence in the record, taken as a whole, supports the finding of the National Labor Relations Board that the respondent discharged a certain employee for union activity in violation of Section 8(a) (3) and (1) of the Act. After a careful study of the record and the briefs filed in this case, we agree that there is substantial evidence to support the Board's finding. It is therefore ordered that the Board's order be enforced.